UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1026



ZIA RAZZAQ,

                                              Plaintiff - Appellant,

          versus


OLD DOMINION UNIVERSITY; ERNEST J. CROSS, JR.;
WILLIAM A. DREWRY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-529-2)


Submitted:    June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zia Razzaq, Appellant Pro Se. Guy Winston Horsley, Jr., Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Zia Razzaq appeals the district court’s order granting summary

judgment in favor of the Defendants in this civil rights action

alleging employment discrimination and retaliation.   See 42 U.S.C.

§ 2000e-2 (1994); see also 42 U.S.C. §§ 1981 & 1983 (1994).      We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Razzaq v. Old Dominion University, No. CA-

98-529-2 (E.D. Va. Nov. 30, 1998).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 25, 1998, the district court’s records show that it was
entered on the docket sheet on November 30, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the oder was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2